Citation Nr: 1718202	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  06-21 326	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.

2.  Entitlement to increases in the (50 percent prior to February 9, 2009, and 70 percent from that date) staged ratings assigned for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 2002 to July 2005. These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD rated 30 percent and for a left shoulder disability rated 10 percent, each effective July 2, 2005.  An interim (May 2006) rating decision increased the rating for the left shoulder disability to 20 percent, from July 2, 2005; and an interim (March 2009) rating decision increased the rating for PTSD to 50 percent, effective February 9, 2009.  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

A March 2012 Board decision increased the rating for PTSD to 50 percent for throughout the period prior to February 9, 2009 and remanded the issues of entitlement to a rating in excess of 50 percent for PTSD (throughout) and to a rating in excess of 20 percent for the left shoulder disability.  A March 2015 Supplemental Statement of the Case (SSOC) denied an increased rating for the left shoulder disability, denied a rating in excess of 50 percent for PTSD prior to February 9, 2009, and increased the rating for PTSD from February 9, 2009 to 70 percent.  

[The March 2012 Board decision also remanded the issues of entitlement to service connection for left thumb and left knee disabilities on de novo review, and to a total disability rating based on individual unemployability (TDIU).  A March 2015 rating decision granted the Veteran service connection for left knee and left thumb disabilities and TDIU.  He  has not disagreed with the ratings and effective dates assigned; consequently, those matters are not before the Board.]   


FINDING OF FACT

In correspondence received by VA in August 2016, prior to the promulgation of a decision in these matters, the Veteran expressed in writing his intent to withdraw his appeal seeking increased ratings for his left shoulder disability and PTSD; there is no question of fact or law remaining in this matter for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claims for increased ratings for a left shoulder disability and PTSD; the Board has no further jurisdiction to consider an appeal regarding such claims.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In August 2016, VA received a signed written statement from the Veteran expressing his intent to withdraw his appeal seeking increased ratings for a left shoulder disability and PTSD.  He stated:

"This is to inform VA that I no longer wish to pursue the appeals process with respect to my entitlement to a higher rating than the 20% currently assigned for the residuals of my left shoulder surgery, or a higher rating than the 70% currently assigned for my post-traumatic stress disorder (PTSD).  Both of these issues were denied in the Supplemental Statement of the Case dated March 31, 2015.
I understand that by withdrawing these claims, the Board of Veterans' Appeals will not review and reconsider them and the denial announced in the March 31st SSOC will be final."

In light of the foregoing, there are no allegations of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in these matters.


ORDER

The appeals seeking increased ratings for a left shoulder disability and PTSD are dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


